Citation Nr: 1426588	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  08-29 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for obstructive sleep apnea (OSA).

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a headache disorder.

3.  Entitlement to service connection for OSA.

4.  Entitlement to service connection for a headache disorder.

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States navy from May 1972 to May 1976, and from October 1980 to October 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2007 and June 2010 rating decisions by the Jackson, Mississippi, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  Because the Veteran's claims now involve allegations of exposure to contaminants at Camp Lejeune, jurisdiction over the claims was transferred to the Louisville, Kentucky, RO.  The December 2007 decision in pertinent part denied service connection for headaches, while the June 2010 decision denied service connection for COPD and OSA.  

The Board notes that the RO failed to consider whether reopening of a previously denied claim for headaches was warranted, and proceeded directly to consideration of the claim on the merits.  With regard to OSA, the RO did initially adjudicate, and denied, the claim on the basis of reopening, but in a September 2012 statement of the case (SOC) apparently reopened the claim and proceeded to consider the merits of the underlying service connection claim.  Nevertheless, irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....").  The issues with respect to headaches and OSA have been recharacterized accordingly.

The Veteran had additionally initiated, and perfected, appeals with regard to the effective date assigned for an increased evaluation for a left elbow disability, and an increased evaluation for a psychiatric disability.  However, prior to certification of the appeals to the Board, the Veteran submitted correspondence withdrawing those matters from appeal.  He expressed his satisfaction with the currently assigned effective date and evaluation.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of service connection for a skin condition and for a generalized musculoskeletal disability, as well as for increased evaluations for orthopedic and gastrointestinal disabilities been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  A September 2013 notation in the file recognizes these claims, but it does not appear any action has yet been taken on them.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The issues of service connection for headaches, COPD, and OSA are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for headaches was denied in an unappealed February 1999 decision on the grounds that no current chronic disability was shown.

2.  Evidence received since February 1999 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.

3.  Service connection for OSA was denied in an unappealed April 2007 rating decision on the grounds that there was no current disability shown, nor was there evidence of a nexus to service, to include a disease or injury on active duty.

4.  Evidence received since April 2007 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1999 denial of service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The criteria for reopening a previously denied claim of service connection for headaches are met.  38 U.S.C.A. §§ 5107, 5108; 38 C.F.R. §§ 3.102, 3.156.

3.  The April 2007 denial of service connection for OSA is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

4.  The criteria for reopening a previously denied claim of service connection for OSA are met.  38 U.S.C.A. §§ 5107, 5108; 38 C.F.R. §§ 3.102, 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to reopening of the previously denied claims, the Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

	Headaches

In February 1999, based on service treatment records (STRs) and a VA examination report, service connection for headaches was denied.  The RO found that while there was evidence of treatment in service, there was no current disability present.  The Veteran did not appeal this aspect of the decision, and the denial became final in February 2000.

Since that time, voluminous private and VA treatment records have been associated with the claims file.  These records document treatment for and complaints of headaches, and list headaches as a current diagnosis.  These records are new, in that they did not exist in February 1999 and contain information not previously of record, and are material because they directly address the basis for the prior denial.

The Board is aware that since February 1999 additional service department records have been associated with the claims file.  However, these personnel records do not include any new, relevant documents of information related to headaches, and hence reconsideration under 38 C.F.R. § 3.156(c) is not for application.

Accordingly, reopening of the previously denied claim of service for headaches is warranted.  Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.

	OSA

In April 2007, the RO denied service connection for a "sleep disorder" which encompassed complaints of insomnia and trouble sleeping as well as sleep apnea.  The RO determined, based on service, VA , and private treatment records, determined that there was no diagnosis of OSA or other chronic sleep disability, and that no sleep disorder was shown in service.  The Veteran did not appeal this determination, and it became final in April 2008.

Since April 2007, the Veteran has made new allegations regarding OSA, including reports of snoring and awaking gasping for breath during service.  These potential symptoms of sleep apnea are observable by the Veteran through his five senses, and so his reports of such are competent evidence of their occurrence.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, he is competent to report, as he has done, that VA doctors have indicated that his insomnia, present during service, could have been misdiagnosed and might have been a symptom of apnea.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The credibility of his reports is presumed for purposes of reopening.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Further, VA testing in August 2008 resulted in a formal diagnosis of OSA, and a CPAP machine was prescribed. 

Neither the Veteran's allegations nor the VA treatment records were associated with the file in April 2007, and hence they were not considered in connection with the prior denial.  They are new.  They are material because they directly address multiple unestablished elements of the claim.  Reopening of the previously denied claim of service connection for OSA is warranted.

As with headaches, a remand is required prior to addressing the merits of the claim on a de novo basis.


ORDER

New and material evidence having been received, a previously denied claim of service connection for headaches is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, a previously denied claim of service connection for OSA is reopened; to this extent only, the appeal is granted.


REMAND

Remand is required in order to comply with VA's duty to assist the Veteran in substantiating his claims on the merits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
Headaches

STRs reveal treatment for headaches on several occasions.  While many of these instances are associated with sinus problems, the Veteran was also treated for headaches characterized as vascular and tension headaches in the absence of sinus problems.  

He has competently reported continued headaches since service, and current treatment records do include a diagnosis of a headache disorder.  A private doctor has offered an opinion that such is related to back and neck traumas in service.  However, the Veteran is not service-connected for a neck disability, and no rationale for the opinion was provided.

On remand, a new VA examination is required to obtain a well-reasoned medical opinion on the etiology of the headaches and any connection to service.

OSA

The Veteran has competently alleged snoring in service, as well as sleep disturbances which may be consistent with apneas.  STRs also document complaints of sleepiness and fatigue in service.

On remand, a VA examination is required to obtain a well-reasoned medical opinion on the etiology of OSA and any connection to service.  The Board notes that while the Veteran has recently attributed his OSA to exposure to contaminants in water at Camp Lejeune prior to 1987, the claimed condition is not one currently established to be associated with such.

COPD

STRs document repeated complaints of shortness of breath, which the Veteran argues are the first manifestations of COPD.  However, such appear on the record to be associated with a service-connected heart condition.  Nevertheless, current records do show a diagnosis of COPD in approximately 2000, by x-ray, and the possibility of a nexus to service exists.

Therefore, a VA examination is required to obtain a well-reasoned medical opinion on the etiology of COPD and any connection to service.  The Board notes that while the Veteran has recently attributed his OSA to exposure to contaminants in water at Camp Lejeune prior to 1987, the claimed condition is not one currently established to be associated with such.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA neurological examination with regard to his claimed headache disorder.  The claims folder must be reviewed in conjunction with the examination.

The examiner must clearly characterize the type of headaches (migraine, vascular, tension, muscular, etc.) present, and must then opine as to whether any of the diagnosed headache disorders are at least as likely as not (50 percent probability or greater) caused or aggravated by military service.

The examiner mist specifically address:

a) whether any current headache disorder was at least as likely as not first manifested during active duty service?

b) whether any current headache disorder is at least as likely as not caused or aggravated by/a symptom of a service-connected disability, to include a low back disorder or an acquired psychiatric disorder?

c) whether any current headache disorder was at least as likely as not caused or aggravated by exposure to contaminants in water at Camp Lejeune, as a "neurobehavioral effect?"

Review of the entire file is required; however, attention is invited to the tabbed service treatment records in volumes 1 and 2. 

2.  Schedule the Veteran for an appropriate VA respiratory  examination with regard to his claimed OSA and COPD disabilities.  The claims folder must be reviewed in conjunction with the examination, and all necessary testing, to include pulmonary function tests, must be accomplished.

With regard to OSA, the examiner must:

a) opine as to whether the currently diagnosed condition was at least as likely as not first manifested on active duty service; allegations of snoring, gasping, sleepiness, and shortness of breath must be addressed.

b) opine as to whether the currently diagnosed condition is at least as likely as not caused or aggravated by military service, to include by exposure to contaminants in water at Camp Lejeune.

With regard to COPD, the examiner must:

a) opine as to whether the currently diagnosed condition was at least as likely as not first manifested on active duty service; allegations of snoring, gasping, and shortness of breath must be addressed.

b) opine as to whether the currently diagnosed condition is at least as likely as not caused or aggravated by military service, to include by exposure to contaminants in water at Camp Lejeune.  The role of smoking and deconditioning must be specifically addressed.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


